Exhibit 10.42

AGREEMENT FOR PROJECT DEVELOPMENT SERVICES

This Agreement for Project Development Services (this “Agreement”) is executed
this 30th day of November 2007 (the “Effective Date”) between ADA-ES, Inc., a
Colorado corporation (“Sponsor”), Red River Environmental Products, LLC (“Red
River”), Bowman Environmental Products, LLC (“Bowman”), Underwood Environmental
Products, LLC (“Underwood”) and Emission Strategies Inc., a Maryland corporation
(“Developer”).

RECITALS

WHEREAS, the Sponsor is engaged in development of activated carbon production
facilities (collectively the “Crowfoot Project”) at up to three separate sites
(each a “Project Site”); and

WHEREAS, each of Red River and Underwood (collectively the “Project Companies”
and individually a “Project Company”) have each been formed to own the
Production Lines located at a particular Project Site; Bowman has also been
formed to own a production facility at a particular site but the exact site is
still up for consideration and the name of Bowman may be changed to reflect the
location ultimately selected, and

WHEREAS, the Sponsor has retained the Developer to assist in development of the
Crowfoot Project; and

WHEREAS, the Developer has been assisting in development of the Crowfoot Project
and is integral to the continued success of the Crowfoot Project and

WHEREAS, the parties have previously agreed that Developer have a compensation
package, including incentives, that compensates Developer for achievement of
defined milestones and its long term commitment to the Crowfoot Project and
aligns Developer’s interests with the other parties’ interests in successful
execution of the Crowfoot Project and

WHEREAS, the parties wish to confirm all terms of Developer’s engagement,
including compensation

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, do hereby agree as follows:

1. DEFINITIONS

“Actual Project Costs” means the Project Costs incurred for a Production Line.

“Affiliate” means, with respect to any entity, any other person or entity who
controls, is controlled by, or is under common control of, such entity.

 

1



--------------------------------------------------------------------------------

“Budgeted Project Costs” means one-hundred and five-percent (105%) of the
Project Costs budgeted at Financial Closing for a Production Line (exclusive of
contingency that may be in such budget used for financing) and contained in the
pro-forma and sources and uses used in connection with the financing. In the
interest of clarity the intent here is to have a five percent contingency for
purpose of incentive and so 105% of budgeted cost is used. It is recognized that
for financing, a different contingency may be used.

“Commercial Operation Date” means the date on which a Production Line is
sufficiently complete to produce commercial quantities of carbon and is placed
in commercial operation within the meaning of offtake contracts and financing
agreements. For the sake of clarity, it is envisioned that Commercial Operation
Date may commence with only two or more furnaces on line if Sponsor and/or a
Project Company elect to stage the commercial operation.

“Competing Projects” means any and all projects anywhere in North America
related to the supply, production, marketing, or sale of powdered activated
carbon for mercury control and/or any project that would sell products competing
with a Production Line under development in the Crowfoot Project.

“Final Air Permit” means a valid permit by the governmental authority having
jurisdiction over the air emissions of a Production Line/both Production Lines
at the Project Site that (1) permits construction of one/both Production Lines
at a Project Site and (2) is not being appealed within 90 days after its
issuance; provided, that if pending any appeal, Financial Closing for a Project
Site occurs, the Final Air Permit shall be deemed issued for all purposes in
this Agreement.

“Financial Closing” means the date on which the closing occurs for funds
adequate to fully finance the construction of a Production Line and the proceeds
(or advances) can be made subject to customary conditions.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm, or other entity, or a governmental authority.

“Production Line” means an activated carbon production line having a total
design capacity of at least 120 million pounds-per-year of activated carbon.
This corresponds to a design production rate of 360,000 lb/day.

“Project Costs” means the total installed capital cost of a Production Line and
all affiliate facilities including any power island at a Project Site and
includes all development costs, financing costs AND capitalized interest.

“Operating Revenues” means the amount of revenue generated from the sale of
activated carbon produced by a Production Line that is recognized in the books
and records of a Project Company in accordance with Generally Accepted
Accounting Principals in the United States

 

2



--------------------------------------------------------------------------------

(“USGAAP”). Project Company internal financials and accounting records,
including invoices to customers, are auditable by Emission Strategies, Inc. for
a period of three years after each quarter.

2. SCOPE OF SERVICES

(a) Subject to the remaining terms of this Agreement, Developer will provide
professional services (the “Services”) generally as follows:

(i) Overall project management and leadership of the day-to-day activities (by
others) for the Crowfoot Project, such activities including, without limitation,
identifying and developing plant locations, development of plant design,
obtaining all necessary permits, identifying and assisting Sponsor in the
contracting with owners of potential sites, coal suppliers, and parties to
supply and construct the plants, preparing project reports for Sponsor as
reasonably requested and otherwise managing the day to day activities of the
Project Team (as defined below)

(ii) assisting Sponsor in locating and hiring a team of consultants with the
necessary expertise in plant development, project finance, permitting,
procurement and other necessary skills for successful completion of Project
Crowfoot (the “Project Team”)

(b) The Project Team shall include the entities/individuals identified in
Exhibit 1 hereto (together with Developer the “Key Developers”) with the
respective areas of expertise noted on Exhibit 1 .

(c) Developer’s Services shall at all times be managed and rendered primarily by
Sheila Glesmann, who is considered key to Developer’s efforts. Accordingly,
during the term of this Agreement, Sheila Glesmann, as Developer’s key employee
for this Agreement, shall devote such time and effort as is necessary to achieve
the Crowfoot Project objectives of establishing one or more Production Lines;
provided, however Sponsor may approve assistants to work with Sheila Glesmann at
prices to be agreed. At all times during the term of this Agreement Sheila
Glesmann shall not take on any other assignments or work which would materially
interfere with, or diminish, her ability to manage the Crowfoot Project in
accordance with the terms hereof. Unless prior written approval is received from
Sponsor, which approval will not be unreasonably withheld, Developer or Sheila
Glesmann shall not work on any Competing Projects during the Term of this
Agreement.

(d) Sponsor shall separately contract with and pay each of the Key Developers on
the Project Team but Developer shall be responsible for management of the day to
day activities of the Project Team.

(e) Without affecting the remaining terms of this Agreement, Sponsor may, from
time-to-time and at any time, elect to terminate the provision of Services by
one or more of the Key Developers upon not less than thirty (30) days prior
written notice provided however, that Sponsor shall be responsible for promptly
providing or procuring (through Developer internal

 

3



--------------------------------------------------------------------------------

resources or otherwise) a replacement for any Key Developer expertise so
terminated to the extent such replacement is necessary for the Crowfoot Project
to proceed.

3. SPONSOR’S REPRESENTATIVE

When used in this Agreement, the term “Sponsor’s Representative” means any of
the Sponsor’s authorized officers.

4. TERM

The Term of this Agreement shall commence on the Effective Date hereof and shall
continue in effect until the Termination Date (as defined in Section 14 hereof).

5. COMPENSATION, HOURLY RATE FOR SERVICES AND REIMBURSEMENT OF EXPENSES

(a) Developer shall be entitled to invoice (and Sponsor shall pay for) all
Services rendered in connection with the Crowfoot Projects only as provided in
this Section 5.

(b) Monthly Fee. Unless Developer’s Services are terminated in accordance with
Section 14, Sponsor shall pay the Developer a monthly fee of *. The Monthly Fee
shall cover all Services performed by the Developer by Sheila Glesmann, all
office expenses of the Developer, Developer’s insurance, employee benefits and
all other expenses.

(c) Out-of-Pocket Expenses. Sponsor shall pay the out-of-pocket expenses of the
Developer (at cost without markup) for the reimbursable expenses set forth in
Exhibit 2 and other activities to the extent approved by the Sponsor
Representative (“Reimbursable Expenses”).

(d) Hourly charges of Developer Employees. Sponsor shall pay Developer for
Services performed by employees to the Developer other than the Key Developers
(the “Additional Hourly Charges”) at the rates and for the services only to the
extent approved by a written change order executed by Sponsor’s Representative.

(e) All compensation and expenses shall continue to be paid on a monthly basis
until the Commercial Operation Date of the first Production Line unless earlier
terminated in accordance with the terms hereof. In the event that further
Production Lines from the permits attained are built, continuation of Developer
for Monthly Fees shall be negotiated on a case-by-case basis.

 

4



--------------------------------------------------------------------------------

6. PROJECT INCENTIVE POOL

(a) In order to provide incentive to the Key Developers to successfully complete
Project Crowfoot, Sponsor and each Project Company shall provide a bonus pool of
Milestone Payments for the Key Developers to be shared as reflected in separate
agreements between Sponsor, the Project Companies and the Key Developers. The
Milestone Payments to be paid to Developer as Developer’s share of the pool are
set forth in Exhibit 3 attached (such amounts are each a “Milestone Payment”).
The Milestone Payments are agreed to be earned upon the achievement of the
applicable Milestone Event set forth in Exhibit 3 and will be paid in accordance
with paragraph 6(b). It is understood that incentives shall be paid out of the
financing through the Project Company unless as to any particular payment, the
parties agree that the payment will be from revenues of a production line for a
particular Project Site through the Project Company. The foregoing
notwithstanding, Sponsor shall guarantee the payment of the Milestone Payments
for achievement of the Milestones for air permits as noted on Exhibit 3
(Milestones 1-3) and the amount of *; provided however, that Sponsor shall have
the option in its sole discretion to pay up to half of incentive amounts that
Sponsor may become liable for paying to Developer hereunder with stock of
Sponsor in lieu of cash. For that purpose the value assigned to Sponsor’s stock
per share will be the value per share as of the day stock is issued to
Developer.

(b) Each of the Milestone Payments shall be an obligation of the Project Company
that owns the Production Line(s) on the applicable Project Site to which the
Milestone Payment relates and other than as guaranteed above, shall not be an
obligation of the Sponsor, the Project Owner or any other Project Company.

(c) The Milestone Payments set forth in Exhibit 3 and due hereunder are solely
for Developer and represent Developer’s share of the incentive pool and hence,
need not be shared among the other Key Developers.

(d) Each applicable Project Company will be responsible only for the Milestone
Payments related to its Project Site.

(e)*

(f)*

7. PAYMENTS

Within ten (10) days following the end of each calendar month, the Developer
shall submit an itemized invoice for the agreed Monthly Fee, hourly charges for
employees of Developer for Services performed and for expenses incurred during
such calendar month. *.

 

5



--------------------------------------------------------------------------------

8. LIMITATION ON TOTAL OF FEES AND INCENTIVES PAYABLE TO DEVELOPER FOR FIRST
PRODUCTION LINE

(a) It is the objective of Sponsor and Project Companies to provide both an
incentive to Developer to achieve the Project Crowfoot objectives for the first
Production Line at the earliest date and a limitation on Sponsor’s potential
total aggregate cost for Developer’s services. Accordingly, the total aggregate
amount payable by Sponsor and the Project Company hereunder for Developer’s
Monthly Fees payable under Section 5 above plus any and all Project incentive
payments due under Section 6 above and Exhibit 3 for the first Production Line
shall in no event exceed the following:

*

9. INDEPENDENT CONTRACTOR

(a) The Developer is an independent contractor of the Sponsor and not an agent,
partner, joint venturer or employee of the Sponsor. None of the employees of the
Developer is an employee of the Sponsor. Developer shall maintain as legally
required workers compensation insurance for employees and such other insurances
as required by law to be maintained by Developer and shall provide Sponsor
and/or the Project Companies with certificates of insurance for all insurance
carried by Developer; such certificates of insurance shall indicate that Sponsor
shall receive at least thirty (30) days notice of any intention by the carrier
or Developer to cancel such insurance.

(b) The Developer shall not hold itself out as the agent of the Sponsor or
represent to any Person that it has the power to bind the Sponsor or its
affiliates. The Developer shall not have any equity or other right to any
Project or the profits therefrom.

10. WARRANTIES AND EXCLUSION OF WARRANTIES WITH RESPECT TO THE SERVICES

Developer warrants that it is an independent contractor authorized to do
business in the state of Maryland and that it complies with all applicable laws
for conducting its business, including without limitation, all applicable tax
laws, laws and regulations related to registration of its business, and laws and
regulations related to employment benefits and insurance. The foregoing
warranties are the sole and exclusive warranties of Developer and all other
warranties, including, without limitation all implied warranties of any kind,
are expressly disclaimed. Developer expressly disclaims any warranties with
respect to the quality, correctness or fitness for any purpose of the Services,
which Services are performed without warranty of any kind or nature to Sponsor,
its affiliates, successors, assigns, and other prospective or actual owners in
all or part of the Crowfoot Project.

11. INDEMNITY, EXCLUSION OF DAMAGES, AND LIMITATION OF REMEDIES

(a) The Developer shall indemnify and save the Sponsor and its Affiliates and
its and

 

6



--------------------------------------------------------------------------------

their respective employees, officers, directors, representatives and agents
(collectively, the “Sponsor Indemnitees”) harmless from and against all losses,
liabilities, claims, demands, payments, actions, legal proceedings, recoveries,
costs, expenses, attorney fees, settlements, judgments, orders and decrees of
every nature and description brought or recovered against, or incurred by, the
Sponsor Indemnitees, to the extent caused by or resulting from (i) the
Developer’s gross negligence or willful misconduct (willfull misconduct means,
for purposes of this Agreement, and is limited to: 1) breach of law or statute
by Developer, 2) theft or embezzlement from Sponsor by Developer or 3)
Developer’s working on, or actively supporting a Competing Project during the
Term hereof without Sponsor’s prior written approval) in connection with
performance of the Services, (ii) any breach of Section 15 by Developer and
(iii) any agreements of Developer with, or representations of Developer to, the
Key Developers that are not contained in the agreements between Sponsor and the
Key Developers.

(b) Developer shall maintain worker’s compensation insurance as required by law.

(c) The Sponsor shall indemnify and save the Developer and its employees,
officers, directors, representatives and agents (collectively, the “Developer
Indemnitees”) harmless from and against all losses, liabilities, claims,
demands, payments, actions, legal proceedings, recoveries, costs, expenses,
attorney fees, settlements, judgments, orders and decrees of every nature and
description brought or recovered against, or incurred by, the Developer
Indemnitees, to the extent caused by or resulting from any agreement or
representation by Sponsor or its affiliates to the Key Developers to which
Developer was not a party.

(d) Neither of the parties, nor any of the Affiliates or agents of the parties
shall be liable to the other party or its indemnitees for any indirect,
consequential, special, exemplary or punitive damages of whatever kind or nature
arising out of this Agreement or any activities contemplated hereby.

12. CHANGES TO AGREEMENT; ASSIGNMENT AND SUBCCONTRACTING

(a) The terms of this Agreement shall not be changed, superseded or supplemented
except in writing signed by the Developer and Sponsor.

(b) This Agreement shall not be assigned or any part thereof subcontracted by
Developer without the Sponsor’s prior written consent. Any attempted assignment
without such written consent shall be void ab initio. The Sponsor may, without
Developer’s consent, assign this Agreement to the Project Owner, a Project
Company or any Person to whom the ownership interests in the Project Companies
or the Project Owner are sold or transferred.

13. DISPUTES

(a) Except as provided in Section 14 regarding termination, in the event of a
dispute (herein a “Dispute”) between the Developer and the Sponsor, the
Developer shall proceed with

 

7



--------------------------------------------------------------------------------

the Services pending resolution of such Dispute.

(b) In the event a Dispute arises, the Parties shall notify the other party of
the Dispute and that it has elected to implement the procedures set forth in
this Section 13. Within fifteen (15) days after delivery of any such notice, a
senior management representative of each party shall meet at a mutually agreed
time and place to attempt, with diligence and good faith, to resolve and settle
such Dispute. Should a mutual resolution and settlement not be obtained at the
meeting of representatives of senior management of each of the parties for such
purposes or should no such meeting take place within such fifteen (15) day
period (unless extended by mutual agreement), then any party or its Affiliate
may commence an action in a court of competent jurisdiction as set forth in
Section 16.

14. TERMINATION

(a) This Agreement shall commence on the Effective Date and continue until the
earlier of :

(i) termination in accordance with the terms hereof

(ii) failure to obtain Final Air Permit for at least one site by * and Sponsor
elects in its sole discretion to discontinue such efforts

(iii) expiration of all Final Air Permits on all unbuilt facilities obtained
hereunder

(iv) failure of Sponsor to obtain sufficient financing by no later than * for at
least a first Production Line on terms reasonably satisfactory to Sponsor in its
sole discretion. Closing of financing by Sponsor shall deem such financing
sufficient under this Section.

(v) Sponsor elects, in its sole discretion, to abandon the Crowfoot Project

(vi) in the case where a Production Line or Lines is/are built, Sponsor elects
in its sole discretion not to build any additional Production Lines. However,
any amounts due to Developer as a result of the first Production Line shall be
paid despite termination of the Agreement.

The foregoing notwithstanding, nothing in this Agreement shall require the
Sponsor or the Project Companies to continue development of all or part of the
Crowfoot Project or to execute any contract or agreement in connection with the
development, construction, acquisition or financing of all or part of the
Crowfoot Project.

(b) Either party may terminate this Agreement on not less than thirty (30) days
prior written notice; provided, however, that if Sponsor terminates Developer
for any reason other than cause as set forth in section (d) below then Sponsor
may not terminate the Milestone Payment obligation hereunder which obligations
shall continue in force until all Milestone Payments earned under Section 6 have
been paid in accordance with the terms hereof.

(c) Developer may terminate this Agreement upon ten (10) days written notice if
Developer’s undisputed invoice has not been paid within twenty (20) days
following the due date therefor and is not paid prior to the expiration of the
ten day notice of termination period required hereunder. Good faith dispute of
an invoice, shall not be grounds for termination.

(d) Sponsor may terminate this Agreement upon not less than ten (10) days prior

 

8



--------------------------------------------------------------------------------

written notice if Developer has (i) failed to provide the Services of Sheila
Glesmann in accordance with Section 2 hereof or (ii) if Sheila Glesmann is not
the controlling owner of the Developer or (iii) if Developer and/or Sheila
Glesmann has failed to perform the services required hereunder in a manner and
at a level of professionalism consistent with the industry standards for
providing such development services (hereinafter “poor performance”) and (iv) if
Developer is in material breach of any of its obligations hereunder. The
forgoing reasons are collectively referred to as “cause” for termination by
Sponsor. Prior to terminating for cause items (ii), (iii) and (iv) Sponsor must
provide written notice of such poor performance or breach, specifically pointing
out the deficiencies in Developer’s performance or breach and Sponsor shall not
terminate if Developer cures such deficiency or breach within thirty(30) days
after receiving such written notice from Sponsor.

(e) The effective date of termination under this Section 14 being the
“Termination Date”.

(f) In the event of expiration of the term specified in (a)(iii) or (a)(iv)
above or termination, Sponsor shall remain obligated to pay for Services
rendered through the Termination Date consisting solely of the Monthly Fee,
Reimbursable Expenses, Additional Hourly Charges. The Project Companies shall be
liable for any Milestone Payments for Milestones that occur before the
Termination Date, and Sponsor shall be responsible for such payments to the
extent of its guarantee of such payments in Section 6(a) above. In addition if
the Developer has been terminated by Sponsor for any reason other than cause,
pursuant to Section 12(d), such termination shall be a partial termination,
terminating only the monthly services of Developer, and Developer shall be
entitled to Milestone Payments from the Project Companies when and if the
Milestones are achieved.

(g) If Developer terminates this agreement for any reason, Developer shall no
longer be entitled to Milestone Payments for any Milestone Event reached after
the Termination Date.

(h) In the event of expiration or termination of this Agreement all terms that
by their nature survive the expiration or termination, including without
limitation the indemnity and confidentiality obligations undertaken herein shall
survive.

15. OWNERSHIP OF WORK PRODUCT AND CONFIDENTIALITY

(a) Any reports, plans or specifications prepared under this Agreement and any
and all documents relating in any way to the Crowfoot Project shall at all times
be the sole property of the Sponsor and/or the Project Companies. Developer
expressly acknowledges that all of its work hereunder shall be considered a
“Work for Hire” and that Sponsor and/or the Project Companies shall at all times
own all intellectual property rights in Developer’s work performed hereunder.
Developer agrees, at Sponsor’s expense, to execute any and all such assignments
or other documents necessary to confirm and/or transfer title to Sponsor and/or
a Project Company and to otherwise reasonably cooperate in assisting Sponsor and
the Project Companies in protecting their intellectual property rights in work
performed by Developer hereunder.

 

9



--------------------------------------------------------------------------------

(b) Developer acknowledges and agrees that its work hereunder is extremely
confidential and therefore Developer agrees that it will keep all information
obtained and/or developed in the course of its performance hereunder and any
other information about the Crowfoot Project that Developer may come to know
(collectively the “Information”) strictly confidential and will use such
information solely for the development of the Crowfoot Project. This obligation
of confidentiality shall survive for the term of this agreement and for a period
of (3) three years thereafter. Developer agrees that upon request, it will
promptly return to Sponsor and/or the Project Companies all letters, notes and
reports containing or referencing the Information, and all other materials,
derived from the Information which are in the Developer’s possession. The term
“Information” does not include any information which (i) at the time of
disclosure or thereafter is generally available to the public (other than as a
result of a disclosure by the Developer in violation of this Agreement),
(ii) was available to the Developer on a non-confidential basis from a source
other than the Sponsor, its partners, affiliates or investors, and further
provided that such source is not and was not known by the Developer to be bound
by a confidentiality agreement that protected the Information or, (iii) has been
independently acquired or developed by the Developer without violating any of
its obligations under this Agreement as demonstrated by documentary evidence in
the Receiving parties files prior to receipt of such information. In the event
of any breach or threatened breach by developer of the foregoing obligations,
Developer acknowledges that Sponsor and/or the Project Companies shall be
entitled to injunctive relief to stop any disclosure of Information, prevent the
continuation of any disclosure of Information and return of any portion of the
Information improperly disclosed. The foregoing Confidentiality obligations are
in addition to and ancillary to any and all other confidentiality obligations of
the developer pursuant to any and all confidentiality agreements entered into by
Developer at any time, whether prior or subsequent to this agreement.

(c) Nothing in this paragraph shall prevent a party hereto from confidential
disclosure of Information to its attorneys or CPA’s as necessary for consulting
therewith, and in the event of litigation a party may likewise share such
information confidentially with expert witnesses. When such disclosures are not
otherwise deemed confidential by law (e.g. attorney client privilege
communications) such disclosures shall be made under appropriate confidentiality
agreements.

16. GOVERNING LAW, JURISDICTION AND VENUE

This Agreement shall be deemed to be a New York contract and shall be construed
in accordance with and governed by the laws of the State of New York, other than
any choice of law provisions that would make the laws of any other state
applicable. Should either party decide to bring an action against the other
party, the party pursuing an action agrees to sue the other party in the
jurisdiction in which it is domiciled. All counterclaims would be brought in the
venue where the original action is filed. Accordingly, any action brought by
Sponsor shall be brought in the state or federal courts of Maryland and any
action brought by Developer against Sponsor shall be brought in the state or
federal courts of Colorado. The parties expressly agree that the purpose of this
alternate venue provision is to encourage the parties to amicably resolve any
disputes without resort to the courts and that if resort to the court is
necessary they will not contest and shall waive any objection to transfer of the
case to the venue specified herein. Each

 

10



--------------------------------------------------------------------------------

of the parties hereby submits respectively to jurisdiction in the United States
District Court for Colorado, located in Denver (and if such court does not have
jurisdiction over a matter at controversy between the parties, any Colorado
state court located in Denver) and the United States District Court for
Maryland, located in Baltimore (and if such court does not have jurisdiction
over a matter at controversy between the parties, any Maryland state court
located in Baltimore for purposes of all legal proceedings that may arise under
this Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may have or hereafter
have to the personal jurisdiction of such court or the laying of the venue of
any such proceeding brought in such courts and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each of the parties hereto hereby consents to process being served in any such
proceeding by the mailing of a copy thereof by certified mail, postage prepaid,
to its address specified in Section 17 hereof. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN
CONNECTION THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OF THE PARTIES HERETO.

 

11



--------------------------------------------------------------------------------

17. NOTICES

All notices, consents, approvals, requests, invoices or statements (“Notices”)
provided for or permitted to be given under this Agreement must be in writing.
Notices to a party must be delivered to such party at the address for such party
set forth below or at such other address as such party shall designate by Notice
to the other party under this Section 17. Notices shall be (a) sent by certified
U.S. Mail with return receipt requested (with confirmation thereof),
(b) delivered personally (including delivery by private courier services) or
(c) sent by telecopy (subject to confirmation of delivery) to the party entitled
thereto. All charges must be pre-paid. Such Notices shall be deemed to be duly
given when received by all parties designated to receive such Notice unless the
day of receipt is not a business day, in which case such delivery shall be
deemed to be made as of the next succeeding business day, provided, however, in
the case of telecopy (with required confirmation), when sent, so long as it was
received during working hours (8:00 a.m. to 5:00 p.m. local time) for the
intended recipient on a business day and otherwise such delivery shall be deemed
to be made as of the next succeeding business day.

If to Sponsor, to:

ADA-ES, Inc.

8100 SouthPark Way Unit B

Littleton, CO 80120

Attention: President

Fax: 303 734-0330

If to Developer:

Emission Strategies, Inc.

447 Larkspur Lane

Severna Park, MD 21146

Attn: Sheila Glesmann, President

Fax: 443 346-2585

If to any of the Project Companies:

Company Name

c/o ADA-ES, Inc.

8100 SouthPark Way Unit B

Littleton, CO 80120

Attention: Richard Schlager

Fax: 303 734-0330

18. HEADINGS

The Section headings in this Agreement are included for reference only. They are
not a part of this Agreement and shall not affect the interpretation and
construction of this Agreement.

 

12



--------------------------------------------------------------------------------

19. ENTIRE AGREEMENT

With respect to the subject matter hereof, this Agreement supersedes all
previous representations, understanding and negotiations, either written or
oral, and constitutes the entire agreement between the parties hereto except for
such obligations as have been or may in the future be entered into by and
between the parties and/or any third parties with respect to maintaining the
confidentiality of confidential information.

20. SUCCESSORS AND ASSIGNS

The parties agree that all provisions of this agreement shall bind any person or
entity to whom all or any of this agreement is assigned or any successor created
by merger or any corporate or organizational change. The assignment however
shall not relieve the Sponsor of its financial obligations or its guarantee of
any payment.

21. INTERPRETATION

The captions or headings in this Agreement are strictly for convenience and
shall not be considered in interpreting this Agreement. Words in this Agreement
that import the singular connotation shall be interpreted as plural, and words
that import the plural connotation shall be interpreted as singular, as the
identity of the parties or objects referred to may require. The words “include”,
“includes”, and “including” mean include, includes, and including “without
limitation” and “without limitation by specification.” The words “hereof”,
“herein”, and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement. Except as the
context otherwise indicates, all references to “Exhibits”, “Articles” and
“Sections” refer to Exhibits, Articles and Sections of this Agreement.

21. EFFECTIVE DATE

This Agreement shall become effective upon signature by all of the parties
hereto and Board Approval by the Sponsor’s board, which approval Sponsor agrees
to seek promptly upon signature. Sponsor will advise Developer of Sponsor’s
Board action on the Agreement in any event in not greater than two weeks after
the signature by the parties. As part of Sponsor’s Board Approval, Sponsor will
be authorized to share this agreement with any and all strategic partners then
being considered for the Crowfoot Project and specifically reserves the right to
ask for modifications to this Agreement to address reasonable concerns of the
strategic partners.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written

 

ADA-ES, INC.     EMISSION STRATEGIES INC. By   /s/ C. Jean
Bustard            1-09-08     By:   /s/ Sheila H. Glesmann            11-30-07

Name: C. Jean Bustard

Title: Chief Operating Officer

   

Name: Sheila H. Glesmann

Title: President

 

RED RIVER ENVIRONMENTAL

PRODUCTS, LLC

   

BOWMAN ENVIRONMENTAL

PRODUCTS, LLC

By   /s/ Richard Schlager            1-09-08     By:   /s/ Richard Schlager
            1-09-08

Name: Richard Schlager

Title: Managing Member

   

Name: Richard Schlager

Title: Managing Member

 

UNDERWOOD ENVIRONMENTAL

PRODUCTS, LLC

    By   /s/ Richard Schlager            1-09-08     By:     Name:   Richard
Schlager     Name:     Title:   Managing Member     Title:    

 

14



--------------------------------------------------------------------------------

EXHIBIT 1

Key Developers ( other than ESI)

*

 

15



--------------------------------------------------------------------------------

EXHIBIT 2

Reimbursable Expenses

 

  •  

Travel including remote trips as well as local meals, mileage and parking to
support meetings

 

  •  

Specialized software, e.g., scheduling, CAD, etc. as needed to support the
project

 

  •  

Presentations, printing, copies

 

  •  

Postage and mailing expenses

 

  •  

Conference call services

 

  •  

Web or video conferencing services

 

  •  

Conference attendance fees as approved

 

  •  

Approved subcontractors

 

  •  

Other approved expenses

 

16



--------------------------------------------------------------------------------

EXHIBIT 3

Milestone Payments

*

 

17